Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment filed on 14 November 2018 has been entered. Claims 1, 3, 4, 6, 8, 9, 13, 14, 17, and 20 have been amended.  No claims have been cancelled or added.  Claims 1-20 are still pending in this application, with only claims 1, 14, and 20 being independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 NOV 2018 and 31 JUL 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1 and 20, “, to enable part of the diffracted light to be transmitted in the waveguide mode of total-reflection in the light guide plate” is unclear. In particular, there is a comma at the beginning of the amended limitation which would indicated that it’s not a continuation of the previous limitation, but “adding” on to something previously mentioned. However, there does not appear be anything that it would clearly “add” to.  Considering, that the comma should not be there and then the phrase is adding onto the functional limitation of claim 1 of “…configured to diffract light emitted by the light-emitting unit…”, “…to be transmitted in the waveguide mode of total-reflection…” is also unclear.  “waveguide mode” is not an understood term of the art. However, turning to the specification (at least paragraph [0068]) and figures for clarification, it can be understood there is a suggestion of total internal reflection).  Therefore, first, “total-reflection” is understood as “total internal reflection” but will still be referenced as “total-reflection” in line with the specification, and, second, the entire final limitation of claim 1 will be understood, as “…including at least one grating unit configured to diffract light emitted by the light-emitting unit to enable part of the diffracted light to be transmitted by total internal reflection in the light guide plate.”
Regarding claims 5 and 7, it is unclear how the light-emitting “is attached to” the grating unit.  The specification does not provide any special definition of “attach” nor is an adhesive disclosed.  For the purposes of examination, based on the figures, the limitation is understood as a physical attachment, such as a light-emitting unit directly abutted against the grating unit.
Regarding claim 20, “the backlight source” on line 1 lacks proper antecedent basis. 
The remaining claims are included due to at least their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zha (US 2018/0306960; hereinafter ‘Zha’).

Regarding claim 1, as best understood, Zha discloses a backlight source (30, at least figs. 3, 4, and 7), comprising: a light guide plate (33, at least figs. 3, 4, and 7) including a first surface (not labelled surface of light guide 33 closest to light source 32, as seen in at least fig. 3) and a second surface (not labelled surface of light guide 33 “below” the layer 35, as seen in at least fig. 3) which are opposite to each other (as seen in at least fig. 3); a light-emitting unit (at least LED 32, as seen in at least figs. 3, 4, and 7) on a side of the first surface of the light guide plate (33) (as seen in at least fig. 3); and a grating layer (at least 333, as seen figs. 3, 4, and 7) including at least one grating unit (333) configured to diffract light emitted by the light-emitting unit (whilst this is a functional limitation, it is supported in at least paragraphs [0019 and 0020]), to enable part of the diffracted light to be transmitted in the waveguide mode of total-reflection in the light guide plate (as at least illustrated in fig. 3).

Regarding claim 2, Zha discloses wherein the backlight source (30) comprises a plurality of light-emitting units (32, at least fig. 3), the grating layer (333) comprises a plurality of grating units (at least fig. 3 shows a plurality of grating units), and the plurality of grating units (333) and the plurality of light-emitting units are in one-to-one correspondence (as seen in at least fig. 3).

Regarding claim 3, Zha discloses wherein an orthogonal projection (unnumbered light ray seen in at least fig. 3), on the first surface of the light guide plate (33), of each of the light-emitting units (32) is within an orthogonal projection (as seen in at least fig. 3), on the first surface of the light guide plate (33), of a corresponding grating unit (333) of the each of the light-emitting units (32) (as seen in at least fig. 3).

Regarding claim 4, Zha discloses wherein the grating layer (333) is on the first surface of the light guide plate (33), and the grating unit is a transmission grating unit (as light travels therethrough, as seen in at least fig. 3, as disclosed in at least paragraphs [0019 and 0020]).

Regarding claim 8, Zha teaches wherein the grating unit (333) comprises a plurality of sub-grating groups (333) which are arranged periodically, and each of the sub-grating groups comprises one of the following two structures: a plurality of prism structures (333) having intervals, and a same height in a direction perpendicular to the first surface of the light guide plate (as seen in at least fig. 3); and a plurality of prism structures being attached to each other to form a stepped structure, and having a same width in a direction parallel with the first surface of the light guide plate.

Regarding claim 9, Zha discloses the grating layer (333) and the light guide plate (33) are of an integral structure (as seen in at least fig. 3).

Regarding claim 10, Zha discloses a backlight source further comprises: a uniform light-emergent component (at least 36 and/or 334, as seen in at least figs. 3 and 7) on at least one of the first surface and the second surface of the light guide plate (as seen in at least figs. 3 and 7 and as disclosed in at least paragraphs [0024-0026]).

Regarding claim 11, Zha discloses the uniform light-emergent component (at least 334) comprises a plurality of mesh points with intervals, and a cross section, perpendicular to the first surface of the light guide plate, of the mesh points is one shape of rectangular, triangular and semi-elliptical (as seen in at least fig. 3 and as disclosed in at least paragraph [0024]).

Regarding claim 12, Zha discloses the backlight source further comprises: a base substrate (31, at least figs. 3 and 7), and the light-emitting unit (32) is fixed on a side of the base substrate (31) close to the light guide plate (33) (as seen in at least figs. 3 and 7).

Regarding claim 20, as best understood, Zha discloses a display device comprising a backlight source (30, at least figs. 3, 4, and 7), comprising: a light guide plate (33, at least figs. 3, 4, and 7) including a first surface (not labelled surface of light guide 33 closest to light source 32, as seen in at least fig. 3) and a second surface (not labelled surface of light guide 33 “below” the layer 35, as seen in at least fig. 3) which are opposite to each other (as seen in at least fig. 3); a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zha.
Regarding claim 5, as best understood, Zha discloses the claimed invention as indicated above. 
While the term “attached” does not give any special definition as to how precisely the light-emitting unit and grating unit are “attached’ and Zha does show at least some form of attachment to keep the two in line, Zha does not specifically disclose a specific physical attachment of the light-emitting unit and grating unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide Zha’s the light-emitting unit is attached to the grating unit.


Regarding claims 14-16, 18, and 19, the structural limitations therein are the same as those recited in claims 1, 2, 4, 6, and 10, as rejected by Zha above.
Zha is silent to a method of manufacturing the backlight source.
However, one skilled in the art will recognize that manufacturing Zha’s device will comprise Applicant’s recited steps of manufacture.  Since only generic method steps and no specific method steps are claimed, the structure taught by Zha meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the backlight source of Zha with the method of claims 14-16, 18, and 19, since the method steps are obvious in light of the resultant structure.

Claims 6, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zha as applied to claims 1, 12, and 14 above, and further in view of Little et al. (US 2009/0195729; hereinafter ‘Zha’).

Regarding claim 6, Zha discloses the claimed invention as indicated above. Zha further discloses the grating unit (333) is a reflective grating unit (as disclosed in at least paragraph [0020]).

Little teaches a grating layer (304, at least fig. 3A) is on the second surface (as seen in at least fig. 3A) of the plate (302, at least fig. 3A), and the grating unit is a reflective grating unit (as disclosed in at least paragraphs [0018-0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to put Zha’s grating layer is on the second surface of Zha’s light guide plate, as suggested by Little.
One would have been motivated to do so as Little clearly teaches providing the grating unit on the top or bottom surface of a light guide plate is equivalent and within the skill one having ordinary skill in the art. 

Regarding claim 7, as best understood, Zha, as modified by Little, discloses the claimed invention as indicated above. 
While the term “attached” does not give any special definition as to how precisely the light-emitting unit and grating unit are “attached’ and Zha does show at least some form of attachment to keep the two in line, Zha does not specifically disclose a specific physical attachment of the light-emitting unit and grating unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide Zha’s the light-emitting unit is attached to the grating unit.
One would have been motivated to do so based on at least Zha’s suggestion in at least paragraph [0027] to have a reduced thickness backlight which would be achieved by directly abutting the light-emitting unit to the grating unit.

Regarding claim 13, Zha teaches the claimed invention as indicated above. Zha further teaches an optical film layer (35, at least fig. 3) on the second surface of the light guide plate (33).
Zha does not specifically teach a reflective layer adjacent the base substrate (31). 
Little teaches a reflective surface (406, at least fig. 4B) positioned on a second surface of the light guide plate (as seen in at least (fig. 4B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Little’s reflecting layer on one of the positions of a side of Zha’s base substrate away from the light guide plate, and on one of the following layer: the same layer as the light-emitting unit and different layer with the light-emitting unit. 
One would have been motivated to do so to ensure that all light is efficiently and effectively directed to the light emitting surface.

Regarding claim 17, Zha discloses the claimed invention as indicated above.
Zha does not teach the method of forming the grating layer. 
Little teaches utilizing an embossing or molding process to apply the grating structures (304) (see at least paragraph [0023])
It would have been obvious to one having ordinary skill in the art before the effective filing date to make Zha’s grating layer by forming the grating layer on the light guide plate by one of the following modes: transfer printing and imprinting, as suggested by Little.
One would have been motivated to do so as both printing and imprinting are application techniques that are old and well-known in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as teaching similar backlight sources including at least a grating structure:
Park et al. (US 10,732,459)
Noba (US 2005/0151142)
Park (US 2008/0278659)
Bierhuizen (US 2009/0086508)
Watabe et al. (US 9,170,360)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875